127 S.Ct. 3000 (2007)
John SELIG, in His Official Capacity as Director of the Arkansas Department of Health and Human Services, et al., petitioners,
v.
PEDIATRIC SPECIALTY CARE, INC., et al.
No. 06-415.
Supreme Court of United States.
June 25, 2007.
On petition for writ of certiorari to the United States Court of Appeals for the Eighth Circuit. Petition for writ of certiorari granted. Judgment vacated with respect to the individual capacity claims against Ray Hanley and Roy Jeffus, and case remanded to the United States Court of Appeals for the Eighth Circuit with instructions to dismiss the appeal as moot with respect to these claims. See United States v. Munsingwear, Inc., 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950).